

EXHIBIT 10.6


AMENDMENT NO. 2 TO THE
WENDY’S/ARBY’S GROUP, INC.
2009 DIRECTORS’ DEFERRED COMPENSATION PLAN


This Amendment No. 2 to the Wendy’s/Arby’s Group, Inc. 2009 Directors’ Deferred
Compensation Plan (this “Amendment”) is effective as of May 23, 2013 (the
“Effective Date”).


WHEREAS, the Board of Directors (the “Board”) of The Wendy’s Company (the
“Company”) previously adopted the 2009 Directors’ Deferred Compensation Plan (as
amended, the “Plan”) effective as of May 28, 2009 to permit non-employee
directors of the Company to defer certain cash amounts paid and equity grants
awarded to such directors as fees in connection with their services to the
Board; and


WHEREAS, the Board reserves the right to amend the Plan from time to time, in
accordance with and subject to Article IX of the Plan; and


WHEREAS, the Board previously adopted Amendment No. 1 to the Plan effective as
of May 27, 2010; and


WHEREAS, the Board wishes to amend the second sentence of Section 7.01 of the
Plan as hereinafter set forth;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the
Effective Date:


1. The second sentence of Section 7.01 of the Plan is amended to read as
follows:


“A Participant’s Restricted Share Units Subaccount Attributable to Restricted
Share Deferrals (including Plan Earnings thereon) shall vest separately with
respect to each award of Restricted Shares deferred by the Participant, at the
same time and rate as is applicable to such award of Restricted Shares,
conditioned on the Participant’s continued service on the Board, and shall also
be fully vested upon the Participant’s death, upon the Participant’s total and
permanent disability and upon a Change of Control.”


IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Company effective as of the Effective Date.


THE WENDY’S COMPANY


By: /s/ R. Scott
Toop                                                                                
       R. Scott Toop
       Senior Vice President, General Counsel
and Secretary

